Citation Nr: 1620450	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1948 to January 1968.  He died in November 2011.  The appellant is his surviving spouse.  The Veteran's death certificate and marriage certificate are reflected in the claims file.

This matter comes to the Board of Veterans' Appeals  (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the May 2014 Statement of the Case, the RO granted service connection for asbestosis with a non compensable evaluation.  As such, the issue is resolved favorably and not before the Board.

By April 2016 letter, the appellant's attorney has requested advancement on the docket as the appellant is suffering from terminal cancer.  Theappellant's motion is granted.


FINDINGS OF FACT

1.  As reflected on his death certificate, the Veteran died from respiratory failure, due to or a consequence of pneumonia, pleural effusion, and congestive heart failure. 

2.  The Veteran's service-connected asbestosis caused or contributed substantially or materially to the Veteran's death, causing or aggravating his respiratory failure, pneumonia, pleural effusion, and/or congestive heart failure.



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015).

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for when a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

In this case, the Veteran's death certificate states that the Veteran died from respiratory failure, due to or a consequence of pneumonia, pleural effusion, and congestive heart failure.  There is also medical evidence that the Veteran had pleural thickening due to asbestosis.

The medical evidence contains conflicting opinions, a negative opinion from a VA examiner and a positive opinion from a private physician who stated that the claims file was reviewed in formulating the opinion.

A June 2013 VA examiner opined that based on the death certificate that identities no condition other than congestive heart failure producing the pneumonia/pleural effusion, it is less likely than not that the Veteran's death can be related to asbestosis.  In May 2014, the same VA examiner opined that there is no evidence that the Veteran's asbestosis, manifested only by pleural thickening, contributed to or hastened the veteran's death; therefore, it is less likely than not that the asbestosis contributed to the Veteran's death.

A February 2016 private physician found, upon stated review of the claims file, that it is more likely than not that the asbestosis contributed to recurrent bouts of pneumonia, leading to the development of "sepsis induced myocardial dysfunction."  The physician notes that the Veteran had no prior history of congestive heart failure or myocardial disease, and at the time of death had documented pneumonia and urinary tract infection; as such, the examiner opined that the Veteran was actually suffering from heart failure known as sepsis induced myocardial dysfunction.  The physician stated that the Veteran's service-connected asbestosis weakened his lungs and made him more susceptible to bacterial infection and subsequent serious complications.  The physician stated it is more likely than not that the asbestosis directly contributed to recurrent episodes of pneumonia which culminated in septic shock, sepsis induced myocardial dysfunction and death.

In November 2011, the Veteran's primary care physician noted that Veteran had developed pneumonia on several occasions, which would not have occurred but for the service-connected asbestosis. 

When the evidence is at least in equipoise, the Board grants the claim.  Here, the negative opinion from the VA examiner is weighed with the February 2016 private physician's opinion and November 2011 private primary care physician's opinion, and establishes that the evidence is at least in equipoise as to whether the Veteran's service-connected asbestosis substantially or materially contributed to his respiratory failure, pneumonia, pleural effusion, and/or congestive heart failure which resulted in his death.

As such, under these circumstances, the Board concludes that the asbestosis disability of service origin caused or contributed substantially or materially to cause the Veteran's death, and that the criteria for service connection for the cause of the Veteran's death are met.  38 C.F.R. §§ 3.309(e), 3.312 (2015).  The Board gives the Veteran the benefit of the doubt in finding in the appellant's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is granted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


